                 Case 20-50601-LSS            Doc 34      Filed 08/27/20        Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                            Jointly Administered
                               Debtors.



HARTFORD ACCIDENT AND INDEMNITY
COMPANY AND FIRST STATE INSURANCE                           Adv. Proc. No. 20-50601-LSS
COMPANY,

                              Plaintiffs,

                v.

BOY SCOUTS OF AMERICA, et al.,

                              Defendants


                   STIPULATION FOR EXTENSION OF TIME FOR
               DEFENDANTS TO RESPOND TO THE MOTION TO DISMISS

         Plaintiffs Hartford Accident and Indemnity Company and First State Insurance

Company (collectively, “Hartford”) and Defendants Boy Scouts of America, the local councils

named herein (collectively, “BSA”; together with Hartford, the “Parties”), by and through their

respective undersigned counsel, hereby enter into this stipulation (the “Stipulation”) and

hereby stipulate and agree as follows:

         WHEREAS, on May 15, 2020, Hartford commenced the above-captioned adversary

proceeding by filing the complaint [Adv. D.I. 1] (the “Complaint”);

         WHEREAS, on August 14, 2020, BSA filed a Motion to Dismiss Plaintiffs’ Complaint

[Adv. Doc. No. 22] (the “Motion”); and
1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
Debtors’ mailing address is 1325 West Walnut Lane, Irving, Texas 75038.
                Case 20-50601-LSS       Doc 34       Filed 08/27/20    Page 2 of 3




          WHEREAS, pursuant to Local Rule 9006, Hartford’s objection to the Motion is due on

August 28, 2020; and

          NOW THEREFORE, the Parties, intending to be legally bound, hereby stipulate and

agree as follows:

          1.    Upon execution of this Stipulation, the Parties agree and stipulate that the time

within which the Hartford may object to the Motion is hereby extended to and including

September 25, 2020.

Dated: August 27, 2020

MORRIS, NICHOLS, ARSHT & TUNNELL BAYARD, P.A.
LLP

/s/ Derek C. Abbott                                 /s/ Erin R. Fay
Derek C. Abbott (No. 3376)                          Erin R. Fay (No. 5268)
Andrew R. Remming (No. 5120)                        Gregory J. Flasser (No. 6154)
Joseph C. Barsalona II (No. 6102)                   600 North King Street, Suite 400
Eric W. Moats (No. 6441)                            Wilmington, Delaware 19801
Paige N. Topper (No. 6470)                          Telephone: (302) 655-5000
1201 North Market Street, 16th Floor                Facsimile: (302) 658-6395
P.O. Box 1347                                       Email: efay@bayardlaw.com
Wilmington, Delaware 19899-1347                             gflasser@bayardlaw.com
Telephone: (302) 658-9200
Email: dabbott@mnat.com                             - and -
aremming@mnat.com
jbarsalona@mnat.com                                 James P. Ruggeri (admitted pro hac vice)
ptopper@mnat.com                                    Joshua D. Weinberg (admitted pro hac vice)
emoats@mnat.com                                     Abigail W. Williams (admitted pro hac vice)
                                                    Shipman & Goodwin LLP
– and –                                             1875 K Street, NW, Suite 600
                                                    Washington, DC 20003
SIDLEY AUSTIN LLP                                   Tel: (202) 469-7750
James F. Conlan (admitted pro hac vice)             Fax: (202) 469-7751
Thomas A. Labuda (admitted pro hac vice)
Michael C. Andolina (admitted pro hac vice)         Attorneys for First State Insurance Company
Matthew E. Linder (admitted pro hac vice)           and Hartford Accident and Indemnity
One South Dearborn Street                           Company
Chicago, Illinois 60603
Telephone: (312) 853-7000
Email: jconlan@sidley.com
tlabuda@sidley.com

                                                2
               Case 20-50601-LSS        Doc 34      Filed 08/27/20   Page 3 of 3




mandolina@sidley.com
mlinder@sidley.com

– and –

SIDLEY AUSTIN LLP
Jessica C. K. Boelter (admitted pro hac vice)
787 Seventh Avenue
New York, New York 10019
Telephone: (212) 839-5300
Email: jboelter@sidley.com

Counsel to the Debtors




                                                3
